Citation Nr: 0116552	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
bronchitis, diabetes, hypertension, arthritis, hardening of 
the arteries, neurological leg pain, and glaucoma.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1956 to November 1957.

In a February 1986 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a 
respiratory disorder, claimed as the residuals of pneumonia 
that was incurred in service.  The veteran again claimed 
entitlement to service connection for a respiratory disorder 
on multiple occasions.  Those claims were repeatedly denied 
on the basis that new and material evidence had not been 
submitted, including by the United States Court of Appeals 
for Veterans Claims (Court) in an April 1993 decision .  

In a September 1987 decision the Board denied entitlement to 
service connection for diabetes and hypertension, and that 
decision is final.  38 U.S.C. § 4004(b) (1982).

In May 1998 the veteran submitted a claim for compensation 
benefits based on tobacco use, which allegedly began during 
service.  The disabilities that he attributed to tobacco use 
included bronchitis, nerves, diabetes, circulation problems, 
rhinitis, arthritis, and a stomach disorder.  In a December 
1998 rating decision the RO denied entitlement to service 
connection for bronchitis as being caused by tobacco use, and 
also determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for the residuals of pneumonia.  

In December 1998 the veteran expanded his claim to include 
service connection for an eye disorder and peripheral 
neuropathy.  In March 1999 rating decisions the RO again 
denied entitlement to service connection for bronchitis, and 
also denied entitlement to service connection for diabetes, 
hypertension, arthritis, hardening of the arteries, 
neurological leg pain, and glaucoma.  The veteran was 
notified of the March 1999 decisions at his latest address of 
record.  

The veteran's representative submitted a statement in October 
1999 in which he requested that the veteran's claim be 
reopened "on all issues."  He also submitted additional 
medical evidence in support of the claims.  The 
representative did not express disagreement with any prior RO 
decision and the October 1999 statement cannot, therefore, be 
interpreted as a notice of disagreement with the December 
1998 or March 1999 decisions.  Gallegos v. Gober, 14 Vet. 
App. 50 (2000); 38 C.F.R. § 20.201 (2000).  Those decisions 
are, therefore, final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2000).

The RO accepted the October 1999 statement as a new claim, 
and in an October 1999 rating decision again denied 
entitlement to service connection for bronchitis, diabetes, 
hypertension, arthritis, hardening of the arteries, 
neurological leg pain, and glaucoma.  The RO determined that 
the claims for service connection were not well grounded, 
without finding whether new and material evidence had been 
submitted to reopen the previously denied claims.  Regardless 
of the RO's disposition of the October 1999 claim, the Board 
is precluded from considering the substantive merits of the 
claim for service connection in the absence of a finding that 
new and material evidence has been submitted.  Hickson v. 
West, 12 Vet. App. 247 (1999).  The Board finds, therefore, 
that the proper issue on appeal is whether new and material 
evidence has been submitted to reopen the previously denied 
claim.

The RO has not yet adjudicated the veteran's claim for 
service connection for rhinitis; depression, claimed as a 
nervous disorder; or a stomach disorder.  Those issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In March 1999 the RO denied entitlement to service 
connection for bronchitis, diabetes, hypertension, arthritis, 
hardening of the arteries, neurological leg pain, and 
glaucoma.  The veteran was notified of those decisions at his 
latest address of record and did not appeal; thus the March 
1999 rating decisions are final.

2.  The evidence submitted subsequent to the March 1999 
decisions is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.  


CONCLUSION OF LAW

The March 1999 rating decisions in which the RO denied 
entitlement to service connection for bronchitis, diabetes, 
hypertension, arthritis, hardening of the arteries, 
neurological leg pain, and glaucoma are final.  New and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are not available, and 
are presumed to have been destroyed by the fire at the 
National Personnel Records Center (NPRC) in 1973.  In an 
effort to reconstruct his service medical records, in June 
1985 the NPRC provided a copy of his unit's morning report 
and the Admission and Disposition Sheet for the United States 
Army Hospital at Fort Chaffee, Arkansas, for August 16, 1956.  
Those documents show that the veteran was discharged from the 
hospital on that date.  In May 1986 the NPRC also provided 
documentation indicating that the veteran had been admitted 
to the hospital on July 25, 1956.  None of the documents 
located by the NPRC show the reason for the hospitalization.

A June 1967 hospital summary from the VA medical center (MC) 
shows that the veteran was admitted for the treatment of 
right middle lobe pneumonia, pneumococcal, with a three-week 
history of symptoms.  He also reported having had pneumonia 
with pleuritic left chest pain in 1956.

In numerous statements beginning in April 1985 the veteran 
has asserted that he was hospitalized for the treatment of 
pneumonia for one month in August 1956.  He has repeatedly 
asserted that he is entitled to service connection for a 
respiratory disorder because he was treated for pneumonia 
during service.  He denied having received any medical 
treatment for the claimed disability within one year of being 
separated from service.  He stated that he was again treated 
for pneumonia by a private physician in 1965, whose records 
were not available, and at the VAMC in 1967.

The veteran submitted medical records from Larry Fedder, 
M.D., showing that he was hospitalized in November 1981 due 
to acute anxiety related to chest pain.  At that time he 
denied any history of cardiovascular disease, pulmonary 
problems, or shortness of breath.  The physician noted that 
the veteran was a very heavy smoker, and that his main 
problem for many years had been anxiety and tension.  His 
blood pressure was found to be elevated during the 
hospitalization, and he continued to receive treatment for 
hypertension through August 1982.

Treatment records from Ben Taub General Hospital dated in 
1985 indicate that the veteran received ongoing treatment for 
diabetes mellitus and hypertension.  Diabetes mellitus was 
initially diagnosed in 1982, and hypertension was first 
diagnosed in 1981.  He had a 30+ pack year history of 
smoking.  He continued to receive treatment for hypertension 
and diabetes through March 1989.

In a March 1986 statement the veteran reported having been 
treated for borderline diabetes in 1956, and that he was 
again treated by private physicians beginning in 1969.  He 
asserted that service connection for diabetes and 
hypertension was warranted, but he made no allegations 
regarding the onset of hypertension.  

In April 1987 he reported having been treated for pneumonia 
in 1958, 1964, and again in 1967.  He stated that the records 
of treatment in 1958 and 1964 were not available because the 
physicians were deceased.  Since April 1987 he has submitted 
statements from multiple individuals in which they attested 
that he had received treatment for pneumonia in 1956 and 
again a year or two after he was separated from service.

In October 1987 and March 1988 medical reports Winston E. 
Watkins, M.D., stated that the veteran had been disabled due 
to hypertension, diabetes mellitus, peripheral vascular 
disease, and peripheral neuropathy since January 1982.  Emory 
E. Mazique, M.D., stated in a January 1989 report that the 
veteran had been treated for chronic bronchitis in July 1988.  
His treating physician at the Martin Luther King Health 
Center certified in March 1989 that he was unable to work due 
to diabetes mellitus, hypertension, pulmonary fibrosis, and 
peripheral vascular disease.

In his May 1998 claim the veteran asserted that he began 
smoking in May 1956 when he entered the Army Reserve, and 
that servicemen were encouraged to smoke.  He stated that the 
smoking had caused chronic respiratory problems, including 
pneumonia, bronchitis, shortness of breath, and rhinitis; 
diabetes; circulation problems; and arthritis.  In a July 
1998 claim he included high blood pressure to the list of 
ailments for which he was seeking compensation benefits.  In 
December 1998 he added an eye disorder, for which he had 
undergone laser surgery.  He denied having smoked before he 
entered service in 1956, and claimed that he became addicted 
to smoking while in service.  He stated that after smoking 
for 40 years he was unable to stop.  He submitted statements 
from two individuals in which they stated that he had not 
smoked prior to entering service.

Documents from the Social Security Administration (SSA) 
indicate that in a February 1988 decision an Administrative 
Law Judge (ALJ) of that agency awarded the veteran disability 
benefits effective in April 1987.  The ALJ awarded benefits 
based on diagnoses of diabetes, peripheral neuropathy, 
arthritis, and hypertension.  The evidence relied upon 
included an April 1987 medical report from B. G. Vachhani, 
M.D.; August and October 1987 VA treatment records; the 
September 1987 medical report from Dr. Watkins; a June 1987 
stress test; and November 1987 pulmonary function studies.

In February 1999 medical reports Hilary A. Beaver, M.D., 
stated that the veteran had had diabetes since 1981, and that 
in July 1997 he was diagnosed as having ocular hypertension.  
He underwent a bilateral iridectomy in December 1997, and 
continued to receive medication for glaucoma.  The physician 
also stated that smoking exacerbated the glaucoma.  K. Scott 
Loyd, M.D., certified that the veteran was receiving 
treatment for chronic obstructive pulmonary disease, 
hypertension, and cardiomegaly.  Marc Moldawer, M.D., stated 
that the veteran suffered from diabetic neuropathy, 
bronchitis, and arthritis.  He also stated that the 
bronchitis was related to long-term smoking, which began when 
the veteran was in the Army.

Based on the evidence shown above, the RO denied service 
connection for bronchitis claimed as due to smoking in a 
March 9,1999 rating decision.  In a March 25, 1999, rating 
decision the RO denied entitlement to service connection for 
diabetes, hypertension, arthritis, hardening of the arteries, 
neurological leg pain, and glaucoma, claimed as due to 
smoking, and again denied service connection for bronchitis.  
The RO found that the claims for service connection based on 
tobacco use were not well grounded, in that the veteran had 
not submitted any competent medical evidence showing that he 
had become addicted to nicotine while in service.

The evidence received subsequent to the March 1999 decision 
includes August 1999 treatment records from Tomball Regional 
Hospital showing that the veteran was hospitalized due to 
increasing shortness of breath of three to four weeks in 
duration that was assessed as pneumonia.  The records give no 
etiology for the disorder.  In a September 1999 report Nicola 
Hanania, M.D., stated that the veteran had a history of 
chronic obstructive pulmonary disease and emphysema, with a 
63-pack year history of smoking.  He had been hospitalized in 
August 1999 for the treatment of viral pneumonia.

VA treatment records indicate that he continued to receive 
treatment for his various medical problems through November 
1999.

In conjunction with the veteran's October 1999 request to 
reopen the previously denied claim the RO obtained a copy of 
his claims file from the SSA.  Those records include the 
April 1987 report from Dr. Vachhani; treatment records from 
the Martin Luther King Clinic showing that he continued to 
receive treatment for diabetes mellitus, hypertension, 
peripheral vascular disease, pulmonary fibrosis, and obesity; 
and a September 1989 report from George Conklin, M.D., 
indicating that he had diabetes mellitus, hypertension, 
abdominal pain, ear pain, joint pain, calf cramps, toe pain, 
and chest pain.  All of his various pains were of unknown 
cause.  Steven Maness, M.D., stated in December 1989 that the 
veteran had hypertension, diabetes, angina, gastroesophageal 
reflux, diabetic retinopathy and neuropathy, headaches, and 
non-specific right upper quadrant pain.  The remaining 
records provided by the SSA were essentially duplicate copies 
of the evidence already of record.

In his July 2000 substantive appeal the veteran asserted that 
he started smoking when he entered the Army in June 1956, and 
that he continued to smoke for the 44 years since then.  He 
claimed that his smoking habit started when he was in service 
and resulted in him having chronic obstructive pulmonary 
disease and hardening of the arteries.  He stated that he had 
not known that he was addicted to cigarettes until long after 
he left service.  

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); Holliday v. Principi, 14 Vet. App. 282-83 
(2001), mot. for recons. denied, (Apr. 27, 2001) (per curiam 
order), mot. for review en banc denied May 24, 2001 (per 
curiam).

Section 3 of the VCAA indicates that the provisions of the 
statute do not require VA to reopen a claim that has been 
disallowed in the absence of presentation of new and material 
evidence.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, subpart (f), 114 Stat. 2096, 2096-2097 
(2000) (to be codified at 38 U.S.C. § 5103A).  VA has 
determined that although the provisions of the VCAA do not 
require that a previously denied claim be reopened, VA does 
have a duty to notify the veteran of the evidence needed to 
substantiate his claim.  Veterans Benefits Administration 
Fast Letter 01-02 (January 9, 2001).  In the October 1999 
rating decision and the July 2000 statement of the case the 
RO informed the veteran of the evidence needed to establish 
service connection for the claimed disabilities.  The veteran 
has been given the opportunity to submit evidence and 
arguments in response to the statement of the case.  The 
Board finds, therefore, that VA has informed the veteran of 
the evidence required to reopen his claims for service 
connection.

Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The law pertaining to service connection for disabilities due 
to tobacco use was revised effective in June 1998.  Prior to 
the change in the law, claims for compensation benefits based 
on nicotine dependence were adjudicated in accordance with 
the laws and regulations pertaining to the establishment of 
service connection.  Service connection can be established on 
a direct basis for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection can be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
for a tobacco-related disorder that became manifest following 
a veteran's separation from service was dependent upon a 
finding that he became addicted to nicotine while in service.  
Davis v. West, 13 Vet. App. 178 (1999); VAOPGCPREC 19-97 
(May, 13, 1997).  

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  Not precluded, 
however, is the establishment of service connection based 
upon a finding that a disease or injury (even if tobacco-
related) became manifest or was aggravated during active 
service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. §§ 1112, 1116.  This new section applies only 
to claims filed after June 9, 1998.  38 U.S.C.A. § 1103 (West 
Supp. 1999); Claims Based on the Effects of Tobacco Products, 
56 Fed. Reg. 18,195 (April 6, 2001) (to be codified at 
38 C.F.R. § 3.300).  

Analysis

As previously stated, in denying service connection for the 
claimed disabilities in October 1999 the RO found that the 
claims for service connection were not well grounded.  The 
VCAA has since eliminated the concept of a well-grounded 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified at 38 U.S.C. § 5107).  The Court has held, however, 
that the determination of whether a claim was well grounded 
was based on a higher standard of proof than the 
determination as to whether new and material evidence was 
submitted.  Elkins v. West, 12 Vet. App. 209 (1999), rev'd on 
other grounds 229 F.3d 1369 (Fed. Cir. 2000).  The veteran is 
not prejudiced if the Board applies a lower standard of proof 
than that applied by the RO.  See Voerth v. West, 13 Vet. 
App. 117 (1999).  The Board finds, therefore, that it can 
consider the issue of whether new and material evidence has 
been submitted to reopen the previously denied claims without 
prejudice to the veteran.

The evidence received subsequent to the March 1999 rating 
decision includes medical evidence showing that the veteran 
continued to receive treatment for his various medical 
problems, including chronic obstructive pulmonary disease and 
pneumonia; however, it does not indicate any etiology for the 
disabilities.  Because the evidence of record when service 
connection was denied in March 1999 showed that the veteran 
had the claimed disabilities, the evidence submitted 
subsequent to the March 1999 decision is cumulative and 
redundant of the evidence already of record.  The veteran's 
statements are also cumulative, in that he previously 
asserted that he had become addicted to nicotine while in 
service, which resulted in the various medical problems.  
Having found that the evidence is not new, its materiality 
need not be determined.  Smith v. West, 12 Vet. App. 312 
(1999).

The Board notes that with the June 1998 statutory change, 
service connection based on tobacco use can be established 
only if the disorder becomes manifest during service or any 
applicable presumptive period.  None of the medical evidence 
pertains to a relationship between an in-service disease or 
injury and any of the current disorders.  Although the 
veteran has repeatedly asserted that he was treated for 
pneumonia in service, the medical evidence does not show a 
relationship between the claimed in-service respiratory 
disease and any current medical diagnosis.  (The veteran's 
own beliefs as to such a relationship do not constitute 
competent evidence.)  For these reasons the Board has 
determined that new and material evidence has not been 
submitted, and the claim of entitlement to service connection 
for bronchitis, diabetes, hypertension, arthritis, hardening 
of the arteries, neurological leg pain, and glaucoma is not 
reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for bronchitis, diabetes, hypertension, arthritis, 
hardening of the arteries, neurological leg pain, and 
glaucoma is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

